Citation Nr: 0000727	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
post-operative residuals of a herniated disc at L4, L5, on 
the left, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from October 1942 to 
November 1945, and from May 1952 to October 1953.


This appeal arises from a February 1998 Department of 
Veterans Affairs, Nashville, Tennessee, Regional Office 
(VARO) rating decision, which, in pertinent part, denied the 
appellant entitlement to an increased rating for his service-
connected post-operative residuals of a herniated disc, L4, 
L5, on the left, evaluated as 20 percent disabling.  VARO 
subsequently granted the appellant an increased rating for 
residuals of a herniated disc, from 20 to 40 percent 
disabling, in a November 1998 decision, effective as of 
November 17, 1997, the date deemed to be the date of receipt 
of the veteran's claim.

As a preliminary matter, the Board of Veterans' Appeals 
(Board) finds that the appellant's claim of entitlement to an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The appellant contends, in essence, that his service-
connected post-operative residuals of a herniated disc at, 
L4, L5, on the left, warrant a higher disability rating than 
currently assigned.  The appellant was provided a VA 
examination of his spine in September 1998, and a history of 
cerebral vascular accident (CVA) in November 1997 with 
residual symptoms was indicated.  However, the examination 
report does not differentiate between the symptoms 
attributable to his nonservice-connected residuals of CVA and 
his service-connected residuals of herniated disc.  The Board 
notes that when it is not possible to separate the effects of 
a service-connected 

condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (citing 61 Fed.Reg. 52698 (Oct. 8, 1996).  

Further, the examination report does not specifically address 
the rating criteria set forth in 38 C.F.R. § 4.72 Diagnostic 
Code 5293.  The report does not include a discussion of 
findings (or lack thereof) regarding sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss due to pain) must also be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).  
In light of the appellant's complaints of pain associated with 
his service-connected post-operative residuals of herniated 
disc disability and the aforementioned examination 
requirements, the Board finds that further development of the 
evidence is necessary.  Hyder v. Derwinski, 1 Vet. App. 22 
(1991).  

Accordingly, additional neurologic and orthopedic 
examinations, to include observations of range of motion of 
the appellant's spine, should be scheduled.  Thus, the case is 
REMANDED for the following development:

1.  The appellant should be scheduled for 
VA neurologic and orthopedic examinations 
to determine the current extent of his 
service-connected post-operative 
residuals of a herniated disc at L4, L5.  
The appellant's medical records should be 
made available to the VA examiners for 
review prior to the examinations.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiners.  The examiners must provide a 
thorough description of the 

appellant's service-connected post-
operative residuals of a herniated disc, 
at L4, L5, disability, including findings 
regarding the complete range of motion of 
his spine and of all associated limbs.  
In addition, the examiners must render 
objective clinical findings concerning 
the severity of the appellant's service-
connected disability, to specifically 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
attributed to his post-operative 
residuals of herniated disc, at L4, L5.  
The report of the neurologic and 
orthopedic examinations should reconcile 
the appellant's subjective complaints of 
pain with the objective findings on 
examination.  The examiners must then 
render opinions specifically 
differentiating and distinguishing 
between any residuals of the appellant's 
cerebral vascular accident and his 
service-connected post-operative 
residuals of a herniated disc, at L4, L5.  
If the examiners cannot distinguish or 
differentiate the residuals attributable 
to his service-connected disability 
versus his cerebral vascular accident, 
they should so state.  The reports of the 
examinations should then be associated 
with the appellant's claims folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.


3.  VARO should then readjudicate the 
issue of entitlement to an increased 
disability rating for service-connected 
post-operative residuals of a herniated 
disc, at L4, L5, on the left, with 
consideration of the additional evidence, 
and, if VARO continues to deny the 
appellant's claim, furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The purpose of the REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


